Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.

Reason for allowance
The following is a statement of reasons for the indication of allowable subject matter:  NONE of the cited prior art discloses or teaches a platform server system comprising a combination of: receiving third-party content from a third-party content provider for presentation on the mobile device, presenting the third-party content to the user, the presented third-party content being based on the determined user content viewing preferences, wherein the third-party content provider is precluded access to the user identity information, receiving user content input responsive to user interaction with the presented content;, anonymizing the user content input with respect to one or both of the third party-content provider and the interactive service and communicating anonymized user content input to the third-party content provider.

Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KHANH Q DINH/Primary Examiner, Art Unit 2458